DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 8/19/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 5/26/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 6, and 8 are objected to because of the following informalities:  
In Claims 1, 3, 6, and 8, line 15, line 8, line 16, and line 8, respectively, “if the” should read --if--.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 10, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "the second signal codes" in line 15 and line 16, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 10 recite the limitation “the code” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 16 recite the limitation “a transaction device” in line 2.  It is unclear if it is same as “a transaction device” in claim 13, line 2 or not.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 6-19 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-19 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 6:

The limitations of inputting information of at least one of a financed project, a purchase, a loan, a patron, a loan amount, a project approver, a contractor, a supplier, an amount of money in escrow and a third-party escrow entity, creating and assigning a unique payment code for at least one task to at least one of the patron, the project approver, the contractor 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – computing device, processor, and memory. The computing device, processor, and memory are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The computing device, processor, and memory are recited just by terms without any details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the computing device including processor and memory is recited in a high-level of generality, the scope of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. The additional elements such as computing device, processor, and memory are recited in the preamble only without any technical details. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-5 and 7-19:
Dependent claims 2-5 and 7-19 include additional limitations, for example, allowing a request for an accelerated payment, receiving a fourth signal, transmitting a fifth signal, receiving a sixth signal, determining if sixth signal authorizes the accelerated payment request, transmitting the accelerated payment, encrypting the code in a key, receiving a first user identification number and the biometric identification parameter, creating a plurality of pieces of an identification parameter data file, transforming first or second piece into a plurality of transformed verification pieces, searching an identity database for a stored transformed data piece, returning an identification failure when there is no stored transformed data piece that matches, returning an identification failure when a stored data sequence number stored with the stored transformed data piece does not match the first data sequence number, verifying a secondary identification parameter, and performing steps by a transaction device or a transaction device interface server, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-5 and 7-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20030105688 A1; already of record in IDS; hereinafter Brown) in view of Pinkas et al. (US 8185478 B2; already of record in IDS; hereinafter Pinkas).
With respect to claims 1 and 6:
	Brown teaches A system comprising: a computing device including...: (See at least Brown: paragraph(s) [0026])
A method of using a computing device...: (See at least Brown: paragraph(s) [0026])
input information of at least one of a financed project, a purchase, a loan, a patron, a loan amount, a project approver, a contractor, a supplier, an amount of money in escrow and a third-party escrow entity; (By disclosing, the cardholder presents the proprietary network (information of a financed project) such as Visa card (card or debit) at the credit or debit point of sale. In addition, the merchant (supplier) bank (project approver) creates a proprietary network integrated payment authorization and request message that includes details about the account and the transaction including escrow account transaction signals (information of an amount of money in escrow). See at least Brown: paragraph(s) [0050]-[0054], [0007] & [0010])
create and assign a unique payment code for at least one task to at least one of the patron, the project approver, the contractor and the supplier; (By disclosing, generating an authorization code to instruct the merchant bank (project approver) to impound the taxes of said account transaction. See at least Brown: page 11, cl. 2; paragraph(s) [0007] & [0010])
transmit a first signal to each unique payment code to said at least one of the patron, the project approver, the contractor and the supplier; (By disclosing, generating an authorization code to instruct (transmit) the merchant bank (project approver) to impound the taxes of said account transaction. See at least Brown: page 11, cl. 2; paragraph(s) [0007] & [0010])
receive a second signal from said at least one of the contractor and the supplier, thereby indicating the at least one task is complete; (By disclosing, a bank's tax debiting system will allow the bank to impound and file 100% of the sales tax collected by the merchant for the account transactions. In addition, this would also eliminate all tax related bookkeeping work on the part of the merchant with regard to reporting their sales tax and additionally it would provide a complete reporting of gross sales, sales tax collected. See at least Brown: paragraph(s) [0020], [0072] & [0075])
receive a third signal from at least one of the patron and the project approver affirming the at least one task is complete; (As stated above and by further disclosing, this would also eliminate all tax related bookkeeping work on the part of the merchant with regard to reporting their sales tax and additionally it would provide a complete reporting of gross sales, sales tax collected, as well as a report of paid and net sales (affirming the at least one task is complete) for a given month or quarter of the year, for example. See at least Brown: paragraph(s) [0020], [0072] & [0075])
determine the if said second signal and the second signal codes authorize a payment to at least one of the contractor and the supplier; and (By disclosing, the issuer's response can include information to decline, approve, and push escrow account allocation to an escrow account via the disclosed system and method. In addition, a proprietary network will authorize the escrow account transaction as a part of a stand-in processing service. See at least Brown: paragraph(s) [0050]-[0055] & [0114])
transmit the payment to at least one of the contractor and the supplier. (As stated above, see at least Brown: paragraph(s) [0050]-[0055] & [0114])
However, Brown does not teach ...including a processor and a memory, the memory storing instructions executable by the processor such that the processor is programmed to;, and ...including a processor and a memory to operate a funding system, comprising: storing an instruction in the memory; executing by the processor said instructions such that the computing device.
	Pinkas, directed to systems and methods for conducting transactions and communications using a trusted third party and thus in the same field of endeavor, teaches 
...a computing device including a processor and a memory, the memory storing instructions executable by the processor such that the processor is programmed to: (See at least Pinkas: 16/1-42)
...a computing device including a processor and a memory to operate a funding system, comprising: 
storing an instruction in the memory;
executing by the processor said instructions such that the computing device; (By disclosing, the computer system includes a processor, system memory, and a data storage device. See at least Pinkas: 16/1-42)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure digital escrow account transactions system and method teachings of Brown to incorporate the systems and methods for conducting transactions and communications using a trusted third party teachings of Pinkas for the benefit of enabling parties to exchange information in a trusted manner, 
With respect to claims 2 and 7:
	Brown and Pinkas teach the system of claim 1 and the method of claim 6, as stated above.
Brown further teaches wherein the at least one task is at least one of a milestone, a cost of material, a permit fee, a metric, a license fee and a bonus fee. (By disclosing, the charges for goods/services (cost of material) and not the separate tax portion are transferred to the merchant's account--and the tax amount will be transferred to an escrow account held by the bank who has the transfer relationship with the business owner. See at least Brown: paragraph(s) [0007], [0010] & [0052])
With respect to claims 4 and 9:
	Brown and Pinkas teach the system of claim 1 and the method of claim 6, as stated above.
Brown further teaches wherein the unique payment code is at least one of a barcode, a QR code, a one factor authentication code, a two-factor authentication code, and a three-factor authentication code. (By disclosing, the bank would need to limit access to customer account balances to a select list of approved intermediaries. Limiting access can foreseeably require authentication through passwords, public keys or other earlier disclosed mechanisms (unique payment code). See at least Brown: paragraph(s) [0152]; page 11, cl. 2)
With respect to claims 5 and 10:
	Brown and Pinkas teach the system of claim 4 and the method of claim 9, as stated above.
Brown further teaches wherein the code is encrypted in a key, wherein the key is at least one of a private signature key, a public signature verification key, a symmetric authentication key, a private authentication key, a public authentication key, a symmetric data encryption key, a symmetric key wrapping key, a symmetric master key, a private key transport key, a public key transport key, a symmetric key agreement key, a private static key agreement key, public static key, a private ephemeral key agreement key, a public ephemeral key agreement key, a symmetric authorization key, a private authorization key, and a public authorization key. (By disclosing, limiting access can foreseeably require authentication through passwords, public keys or other earlier disclosed mechanisms. See at least Brown: paragraph(s) [0152]; page 11, cl. 2) 
With respect to claim 11:
	Brown and Pinkas teach the method of claim 9, as stated above.
	Brown further teaches 
by which a transaction system verifies a biometric identification parameter used by the funding system to perform a transaction, the method comprising the following steps: (By disclosing, a big-ticket account transaction is governed by stronger authentication methods than a user ID and password. Smart cards, tokens, digital certificates, and biometrics are all useful methods in these cases. See at least Brown: paragraph(s) [0010], [0110] & [0114]) 
(a) receiving, from a user assigned a first user identification number and the biometric identification parameter; (By disclosing, client authentication such as passwords, biometrics (biometric identification parameter), and smart cards can help ensure account transactions are with an authorized buyer and valid escrow account. In addition, the bank would want the customer's account number and personal identification number (user identification number), escrow account information as well as password, and confirmation that payment for the information had been sent. See at least Brown: paragraph(s) [0110], [0114], [0151] & [0141]-[0142]) 
(b) creating a plurality of pieces of an identification parameter data file; (By disclosing, certain types of customer information (pieces of an identification parameter data file), such as IP addresses and log-in times, can be logged in a database to refer to if discrepancies in escrow account credit card numbers can be verified with the issuing bank in real time. See at least Brown: paragraph(s) [0109]) 
(c) transforming a first piece into a first plurality of transformed verification pieces, each transformed verification piece resulting from encrypting the first piece using a mathematical encryption operation from a plurality of mathematical encryption operations, ...; (By disclosing, the disclosed system and method allows a business to work in a secure communications channel, whether account escrow transactions are sent across the Internet or via a dedicated connection, ensuring that data is read by the sender and the intended recipient. Modern encryption technologies protect confidential information from being "sniffed" while in transit extremely well. See at least Brown: paragraph(s) [0104] & [0152]) 
(d) searching an identity database for a stored transformed data piece that matches any transformed verification piece in the first plurality of transformed verification pieces; (By disclosing, certain types of customer information, such as IP addresses and log-in times, can be logged in a database to refer to (searching) if discrepancies in escrow account transactions ever arise. In addition, Transaction Processing (TP) is the unambiguous and independent execution of a set of operations on data in a relational database, which treats that set of actions as a single event. See at least Brown: paragraph(s) [0109], [0066] & [0073]) 
(e) returning an identification failure when there is no stored transformed data piece that matches any transformed verification piece in the first plurality of transformed verification pieces;... (By disclosing, the bank would want the customer's account number and personal identification number, escrow account information as well as password, and confirmation that payment for the information had been sent. Limiting access (identification) can foreseeably require authentication through passwords, public keys or other earlier disclosed mechanisms. In addition, if any part of the transaction process fails (identification failure), the entire transaction fails and all participating resources are rolled back to their previous state. See at least Brown: paragraph(s) [0151]-[0152] & [0066]) 
(f) returning an identification failure when there is a stored transformed data piece that matches a transformed verification piece in the first plurality of transformed verification pieces, ..., so that all files in the identification database where there is a stored transformed data piece that matches a transformed verification piece in the first plurality of transformed verification pieces, and a stored data sequence number stored with the stored transformed data piece that matches the first data sequence number, are current eligible files; (As stated above with respect to (e), see at least Brown: paragraph(s) [0151]-[0152] & [0066]. It is also noted that the limitation “so that all files in the identification database where there is a stored transformed data piece that matches a transformed verification piece in the first plurality of transformed verification pieces, and a stored data sequence number stored with the stored transformed data piece that matches the first data sequence number, are current eligible files” is an intended result. No patentable weight is given.)
(g) transforming a second piece into a second plurality of transformed verification pieces, each transformed verification piece resulting from encrypting the second piece using a mathematical encryption operation from a plurality of mathematical encryption operations, ...; (As stated above with respect to (c), see at least Brown: paragraph(s) [0104] & [0152]) 
(h) searching the current eligible files in the identity database for a stored transformed data piece that matches any transformed verification piece in the second plurality of transformed verification pieces; (As stated above with respect to (d), see at least Brown: paragraph(s) [0109], [0066] & [0073]) 
(i) returning an identification failure when there is no stored transformed data piece that matches any transformed verification piece in the second plurality of transformed verification pieces;... (As stated above with respect to (e), see at least Brown: paragraph(s) [0151]-[0152] & [0066]) 
(j) returning an identification failure when there is a stored transformed data piece that matches a transformed verification piece in the second plurality of transformed verification pieces, ..., so that all files in the current eligible files where there is a stored transformed data piece that matches a transformed verification piece in the second plurality of transformed verification pieces, and a stored data sequence number stored with the stored transformed data piece that matches the second data sequence number, are now the current eligible files; (As stated above with respect to (i), see at least Brown: paragraph(s) [0151]-[0152] & [0066]. It is also noted that the limitation “so that all files in the current eligible files where there is a stored transformed data piece that matches a transformed verification piece in the second plurality of transformed verification pieces, and a stored data sequence number stored with the stored transformed data piece that matches the second data sequence number, are now the current eligible files” is an intended result. No patentable weight is given.)
(k) repeating steps (g), (h), (i) and (j) for any remaining pieces in the plurality of pieces, until an identification failure is returned or until all remaining pieces in the plurality of pieces are processed without returning an identification failure; and, (As stated above and below, see the cited portions of Brown and Pinkas, and also see at least Brown: paragraph(s) [0066]) 
(l) when steps (a) through (k) are performed without returning an identification failure, returning an identification success. (As stated above and below, see the cited portions of Brown and Pinkas, and also see at least Brown: paragraph(s) [0066])
	Pinkas, in the same field of endeavor, further teaches 
	...wherein the mathematical encryption operation used to encrypt the piece is different for each transformed verification piece in the first (second) plurality of transformed verification pieces and wherein the first (second) piece has a first (second) data sequence number; (By disclosing, there are different parties running the tasks of certifying the initial encoded versions of the content and checking the encrypted content files that are received by the recipients. In addition, when S sends the encrypted content to R, it encrypts each block independently (different for each transformed verification piece) together with the corresponding MAC. R, as in the together with their indexes (data sequence number) and the description \hat{C} of the content. See at least Pinkas: 12/54-67; 13/14-28; 3/62~4/15; Abstract)
...(f) returning an identification failure when there is a stored transformed data piece that matches a transformed verification piece in the first plurality of transformed verification pieces, but a stored data sequence number stored with the stored transformed data piece does not match the first data sequence number, (By disclosing, when S sends the encrypted content to R, it encrypts each block independently together with the corresponding MAC. R, as in the previous scheme, chooses l random encrypted blocks and sends them to the escrow server, together with their indexes (data sequence number) and the description \hat{C} of the content. The escrow server then decrypts these blocks and checks the MAC values using the key K.sub.M. If all of the MACs are correct, it decides that the encrypted version of the content is correct. See at least Pinkas: 13/14-28)
...(j) returning an identification failure when there is a stored transformed data piece that matches a transformed verification piece in the second plurality of transformed verification pieces, but a stored data sequence number stored with the stored transformed data piece does not match the second data sequence number, (As stated above with respect to (f), see at least Pinkas: 13/14-28)
Examiner’s Note: 
(1)  The limitation “so that all files in the identification database where there is a stored transformed data piece that matches a transformed verification piece in the first plurality of transformed verification pieces, and a stored data sequence number stored with the stored transformed data piece that matches the first data sequence number, are current eligible files” in claim 11, lines 21-25 and “so that all files in the current eligible files where there is a stored transformed data piece that matches a transformed verification piece in the second plurality of transformed verification pieces, and a stored data sequence number stored with the stored transformed data piece that matches the second data sequence number, are now the current eligible files” in claim 11, lines 41-45 are an intended result of claim limitation of step of retrieving and does not results in a structural difference. See MPEP 2111.04.
With respect to claim 12:
	Brown and Pinkas teach the method of claim 11, as stated above.
additionally comprising: verifying a secondary identification parameter when in step (1) an identification success is returned. (By disclosing, more stringent techniques (secondary identification parameter) are required for high-value transactions. See at least Brown: paragraph(s) [0110] & [0151])
With respect to claim 13:
	Brown and Pinkas teach the method of claim 11, as stated above.
	Brown further teaches wherein steps (a), (b), (c) and (g) are performed by a transaction device that interacts directly with the user. (By disclosing, fanning account information out to devices and applications that it partners with such as Exchange, SQL Server, and other databases is achieved functionally by XML. In addition, enterprises which communicate XML-based Web services architectures, make it easy for developers to extend applications to a variety of client devices to offer the disclosed escrow account system and method. See at least Brown: paragraph(s) [0094] & [0131])
With respect to claim 14:
	Brown and Pinkas teach the method of claim 13, as stated above.
	Brown further teaches wherein steps (a), (b), (c) and (g) are performed by a transaction device that interacts directly with the user while step (d) and step (h) is accomplished using a transaction device interface server that is in communication with the transaction device. (By disclosing, the disclosed system and method can also be incorporated into transaction monitors, middleware programs that mediate between clients and servers. See at least Brown: paragraph(s) [0089]-[0090], [0102] & [0131]-[0132])
With respect to claim 15:
	Brown and Pinkas teach the method of claim 13, as stated above.
	Brown further teaches wherein the identification parameter database is stored on a plurality of servers so that stored transformed data pieces are distributed among the plurality of servers. (By disclosing, the problems of distributing transactions on the Web are similar to the problems of distributing them on systems with disparate data tables spanning multiple tape and disk drives. See at least Brown: paragraph(s) [0089]-[0090] & [0077])
With respect to claim 16:
	Brown and Pinkas teach the method of claim 13, as stated above.
	Brown further teaches wherein steps (a), (b), (c) and (g) are performed by a transaction device that interacts directly with the user while step (d) and step (h) is accomplished by the transaction device interface server communicating with the plurality of servers. (As stated above with respect to claim 14, see at least Brown: paragraph(s) [0089]-[0090], [0102] & [0131]-[0132])
With respect to claim 17:
	Brown and Pinkas teach the method of claim 16, as stated above.
	Brown further teaches wherein steps (a) through (1) are repeated using a secondary identification parameter instead of the biometric identification parameter and using a secondary identification parameter data file instead of a primary biometric identification parameter data file. (By disclosing, more stringent techniques are required for high-value transactions. In addition, client authentication such as passwords, biometrics, and smart cards can help ensure account transactions are with an authorized buyer and valid escrow account. See at least Brown: paragraph(s) [0110] & [0114])
With respect to claim 18:
	Brown and Pinkas teach the method of claim 13, as stated above.
	Brown further teaches wherein the identification parameter is a biometric identification parameter and the primary identity database is a biometric identification database. (As stated 
With respect to claim 19:
	Brown and Pinkas teach the method of claim 13, as stated above.
	Brown further teaches wherein the identification parameter is a secondary identification parameter. (As stated above with respect to claim 17, see at least Brown: paragraph(s) [0110] & [0114])
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Pinkas, and in further view of Compiano et al. (US7849009B2; hereinafter Compiano). 
With respect to claims 3 and 8:
Brown and Pinkas teach the system of claim 1 and the method of claim 6, as stated above.
However, Brown and Pinkas do not teach wherein the computing device is configured to allow a request for an accelerated payment, wherein the processor is programmed to: receive a fourth signal with an accelerated payment request from to at least one of the contractor and the supplier; transmit a fifth signal to at least one of the patron and the project approver; receive a sixth signal from at least one of the patron and the project approver affirming the accelerated payment request; determine the if sixth signal authorizes the 
Compiano, directed to methods and apparatus for mapping sources and uses of consumer funds and thus in the same field of endeavor, teaches 
wherein the computing device is configured to allow a request for an accelerated payment, wherein the processor is programmed to: (By disclosing, a trust finder is used to determine a portion of the first calculated amount to be transferred to an escrow account. In some aspects, the first calculated amount is sufficient to provide the accelerated repayment, but does not deplete the funds in the custody account nor prevent the payment of the designated amount to the second creditor. See at least Compiano: 5/7-18)
receive a fourth signal with an accelerated payment request from to at least one of the contractor and the supplier; (By disclosing, subscriber 204 benefits by a more rapid decrease in the unpaid principal and therefore saves on the interest charges that accrue on that unpaid principal. At the same time, it is desired that there always be enough money on hand to pay each bill by its due date. So any acceleration of payments cannot leave the system 200 short of funds to pay any bill that normally comes due later in the month. Payment service provider 210 therefore is instructed (accelerated payment request) which 
transmit a fifth signal to at least one of the patron and the project approver; (As stated above, payment service provider (project approver) 210 therefore is instructed which creditors are to be paid, the terms of the loans involved, the income structure of subscriber 204, and the total amounts authorized to be withdrawn at various times of the week, month, and year from DDA 202. See at least Compiano: 7/8-22)
receive a sixth signal from at least one of the patron and the project approver affirming the accelerated payment request; (As stated above, payment service provider (project approver) 210 therefore is instructed (affirming) which creditors are to be paid, the terms of the loans involved, the income structure of subscriber 204, and the total amounts authorized to be withdrawn at various times of the week, month, and year from DDA 202. See at least Compiano: 7/8-22)
determine the if sixth signal authorizes the accelerated payment request; and (As stated above, payment service provider 210 therefore is instructed which creditors are to be paid, the terms of the loans involved, the income structure of subscriber 204, and the total amounts authorized to be withdrawn at various 
transmit the accelerated payment to at least one of the contractor and the supplier. (By disclosing, the bill-paying service is authorized to debit the deposit account for more than the basic minimums due one or more creditors each month. Such excess is used to accelerate the repayment of various loans and debts according to what particular application at that time will have the greatest long-term beneficial effect. See at least Compiano: 9/44-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brown and Pinkas to incorporate the methods and apparatus for mapping sources and uses of consumer funds teachings of Compiano for the benefit of repaying loans and other installment debts, such as mortgages, on accelerated schedules. (See at least Compiano: 1/18-25)
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Pinkas, and in further view of Zaverucha et al. (WO2014151730A2; hereinafter Zaverucha).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bidare (US20130263238A1) teaches personalized biometric identification and non-repudiation system, including user identification, device identification, barcode, QR code, and trust server.
Manning et al. (WO 2017112664 A1) teaches self regulating transaction system and methods, including escrow.
Downey (US20050187861A1) teaches mortgage prepayment and record-keeping system, including accelerated payments.
Zaverucha et al. (WO2014151730A2) teaches identity escrow management for minimal disclosure credentials, including database of user identifier and index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687